TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00281-CV


                                   Wesley Perkins, Appellant

                                                 v.

                               Southside Wrecker, Inc., Appellee


              FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-GN-21-007116, THE HONORABLE MADELEINE CONNOR, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Wesley Perkins, appearing pro se, seeks to appeal the trial court’s

denial of his “motion for protective order and motion for new trial,” which he filed in response

to a foreign judgment filed by Southside Wrecker, Inc.1

               Chapter 35 of the Texas Civil Practice and Remedies Code, also known as the

Uniform Enforcement of Foreign Judgments Act (UEFJA), authorizes the enforcement of a

foreign judgment in a Texas court. See Tex. Civ. Prac. & Rem Code §§ 35.001-.008. A “foreign

judgment” is “a judgment, decree, or order of a court of the United States or any other court that

is entitled to full faith and credit in this state.” Id. § 35.001. When a judgment creditor proceeds

under the UEFJA, the creditor’s filing of the foreign judgment is “both a plaintiff’s original


       1
          The foreign judgment in this case is a judgment entered on April 13, 2021, by the
United States Court of Appeals for the Fifth Circuit, Case No. 20-50678. The judgment awards
to Southside Wrecker, as sanctions against Perkins, $19,933.04 in attorney’s fees and expenses.
petition and a final judgment: the filing initiates the enforcement proceedings, but it also

instantly creates a Texas judgment that is enforceable.” Moncrief v. Harvey, 805 S.W.2d 20, 22

(Tex. App.—Dallas 1991, no writ); see Valerie Thomas Bahar, M.D., P.A. v. Lyon Fin. Servs.,

No. 03-07-00469-CV, 2009 Tex. App. LEXIS 5893, at *4-5 (Tex. App.—Austin Jul.28, 2009,

pet. denied) (mem. op.) (explaining that when foreign judgment is filed under UEFJA, “the

debtor’s position is analogous to that of a person against whom a no-answer default judgment

has been rendered”). Any motion to contest the recognition of a foreign judgment filed within

thirty days after the judgment is filed operates as a motion for new trial. Moncrief, 805 S.W.2d

at 23; Mindis Metals, Inc. v. Oilfield Motor & Control, Inc., 132 S.W.3d 477, 483 (Tex. App.—

Houston [14th Dist.] 2004, pet denied).

               The appellate timetables for review of a domesticated judgment begin to run from

the date the foreign judgment is filed. See Valerie Thomas Bahar, 2009 Tex. App. LEXIS 5893,

at *5; Bancorpsouth Bank v. Prevot, 256 S.W.3d 719, 728 (Tex. App.—Houston [14th Dist.]

2008, no pet.). Generally, a notice of appeal must be filed within thirty days after the judgment

is final. See Tex. R. App. P. 26.1 However, the deadline to file a notice of appeal is extended to

ninety days when, as relevant here, a timely motion for new trial is filed. Id. R. 26.1(a)(1);

see also In re B.L.R., 592 S.W.3d 453, 462-63 (Tex. App.—Houston [1st Dist.] 2018, no pet.)

(explaining that order denying motion for new trial is not independently appealable).

               In this case, Southside Wrecker filed its notice of foreign judgment pursuant to

the UEFJA on December 7, 2021. Although Perkins filed a “motion for protective order and

motion for new trial,” he did not file the motion until April 8, 2022. Because Perkins’s motion

was untimely, see Tex. R. Civ. P. 329b(a) (stating motion for new trial must be filed within

thirty days after judgment or order is signed), it did not operate to extend his deadline for filing


                                                 2
his notice of appeal, see Tex. R.App. P. 26.1(a). As a result, Perkins’s notice of appeal was

due on January 6, 2022, but was not filed until May 18, 2022. Without a timely filed notice of

appeal, this Court lacks jurisdiction. See Tex. R. App. P. 25.1(b); In re United Servs. Auto.

Ass’n, 307 S.W.3d 299, 307 (Tex. 2010) (orig. proceeding) (explaining that requirement of

timely notice of appeal is jurisdictional); see also Moreno v. Halperin, No. 05-20-00858-CV,

2021 Tex. App. LEXIS 9879, at *4 (Tex. App.—Dallas Dec. 14, 2021, pet. denied) (mem. op.)

(dismissing appeal from denial of motion to vacate foreign judgment because notice of appeal

was untimely).

                 Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R. App.

P. 42.3(a).



                                             __________________________________________
                                             Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Jurisdiction

Filed: October 27, 2022




                                                3